UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                          Submitted November 10, 2005*
                           Decided November 21, 2005

                                      Before

                   Hon. THOMAS E. FAIRCHILD, Circuit Judge

                   Hon. TERENCE T. EVANS, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge

No. 05-2360

XAVIER McCLINTON                             Appeal from the United States
     Petitioner-Appellant,                   District Court for the Western District
                                             of Wisconsin
      v.
                                             No. 05-C-49-C
UNITED STATES OF AMERICA,
    Respondent-Appellee.                     Barbara B. Crabb,
                                             Chief Judge.

                                    ORDER

       In 1996 a jury found Xavier McClinton guilty of conspiracy to distribute
cocaine, 21 U.S.C. §§ 841(a)(1), 846, and the district court sentenced him to 188
months in prison after finding by a preponderance of the evidence several facts that
increased his sentencing guideline range. In this action under 28 U.S.C. § 2255,
McClinton seeks to have his sentence vacated in light of United States v. Booker,
125 S. Ct. 738 (2005). McClinton acknowledges that we have already decided that
Booker does not apply retroactively in collateral proceedings, McReynolds v. United
States, 397 F.3d 479 (7th Cir. 2005). That case addresses the arguments he now
presents, and we see no need to revisit it.
                                                                         AFFIRMED.




      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).